Citation Nr: 0416361	
Decision Date: 06/23/04    Archive Date: 06/30/04	

DOCKET NO.  03-05 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for chronic patellar 
tendinitis of the left knee, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased initial rating for tendinitis 
of the right knee, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to an increased initial rating for headaches, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran has reported that he had active service from 
August 1980 to May 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that granted a 20 percent evaluation for the 
veteran's chronic patellar tendinitis of the left knee, and 
granted service connection for tendinitis of the right knee 
and headaches, assigning a 10 percent evaluation for each. 

During a hearing held before the undersigned, in December 
2003, it was clarified that the only issues in appellate 
status were those that are set forth on the first page of 
this decision.  No other issue is before the Board at this 
time. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The VA will notify you if 
further action is required on your part.


REMAND

During the veteran's personal hearing he testified that his 
only medical treatment was at the Birmingham VA Medical 
Center (VAMC).  The most recent treatment records from that 
facility are dated July 25, 2003.  It appears that additional 
records may be available from the VAMC, though this is not 
clear. 

Testimony was also offered regarding the veteran's belief 
that symptoms related to his knees were now different than 
had been represented at the time of the April 2002 VA 
orthopedic examination.  Testimony was also offered regarding 
the veteran's headaches with respect to changes in medication 
and symptoms.  The veteran indicated dissatisfaction with the 
examinations.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  The RO's adjudication 
of the claims should include consideration of evidence 
submitted to the Board.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The claims file must be reviewed to 
ensure that all Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. 
§ 5100 et seq. (West 2002), notice 
obligations have been satisfied in 
accordance with any applicable precedent.  

2.  A request should be directed to the 
VA Birmingham Medical facility for all 
records relating to treatment of the 
veteran from July 25, 2003, to the 
present.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his service-
connected left and right knee 
disabilities.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to identify all 
symptoms that are related to the 
veteran's service-connected chronic 
patellar tendinitis of the left knee and 
tendinitis of the right knee.  The 
examiner is further requested to set 
forth in degrees of excursion, any 
limitation of motion of the veteran's 
knees.  The examiner is also requested 
to:  

(1) Express an opinion as to whether pain 
that is related to the veteran's service-
connected left and right knees could 
significantly limit the functional 
ability of the knees during flareups or 
when the knees are used repeatedly over a 
period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flareups; 
and

(2) Determine whether as a result of the 
service-connected chronic patellar 
tendinitis of the left knee and 
tendinitis of the right knee, the knees 
exhibit weakened movement, excess 
fatigability, or incoordination, and 
expressed these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  

If the examiner is unable to offer an 
opinion with respect to whether or not 
these factors result in additional loss 
of range of motion, it should be so 
stated.  The examiner is also requested 
to specifically comment on whether the 
veteran experiences recurrent subluxation 
or lateral instability in either knee 
and, if so, the examiner should 
characterize the extent or degree of such 
recurrent subluxation or lateral 
instability.  Arthritis in either knee 
should be noted.       

4.  The veteran should be afforded a VA 
neurology examination to determine the 
nature and extent of his service-
connected headaches.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review was 
accomplished.  The examiner is requested 
to offer an opinion as to whether the 
veteran's headaches result in 
characteristic prostrating attacks.  If 
characteristic prostrating attacks are 
shown, the examiner is requested to 
identify the frequency of such attacks.  
A complete rationale for all opinions 
offered should be given.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent 
evidence (to include that submitted 
directly to the Board) and legal 
authority.  If the veteran does not 
report to any scheduled examination(s), 
the RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of any additional legal 
authority considered, and full reasons 
and bases for all determinations) and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



